       Case 1:19-cv-00186-JRH-BKE Document 30 Filed 09/08/20 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


CAROLYN RAINEY-JONES,
                                                   *


                                                   ■k
       Plaintiff,
                                                   *



             V.                                    *             CV    119-186
                                                   *


                                                   *
CHARLIE NORWOOD VA MEDICAL
CENTER; SECRETARY OF THE
                                                   *
DEPARTMENT OF VETERAN AFFAIRS,
ROBERT WILKIE; and JOHN DOES,

       Defendants.




                                             ORDER




       Before     the    Court        are:       (1)    the   Parties'      Consent    Partial

Dismissal    (Doc. 28);         (2)    Plaintiff's motion for leave to file her

second amended complaint                 (Doc.     29);   and    (3)   Defendants'     partial

motion to dismiss         (Doc. 25) .         The Court addresses each in turn.



                           I.   CONSENT PARTIAL DISMISSAL


       The Court begins with the Parties'                         stipulation of partial

dismissal.        The     Parties        cite      Federal      Rule   of   Civil     Procedure

41(a) (1) (A) (ii) as support for the stipulation.                          (Consent Partial

Dismissal,      Doc.    28,     at    1. )    If the stipulation of dismissal is

proper, the stipulation is "self-executing" and becomes effective

upon filing.       Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272,

1278    (11th Cir.      2012) .
    Case 1:19-cv-00186-JRH-BKE Document 30 Filed 09/08/20 Page 2 of 5



     Here, the stipulation of partial dismissal is proper in part

and improper in part.    In a recent opinion, the Eleventh Circuit

held that Federal Rule of Civil Procedure 41(a)(1) is an improper

mechanism to dismiss less than all claims in a lawsuit.         Perry v.

Schumacher Grp. of La., 891 F.3d 954, 958 (11th Cir. 2018).             In

doing so, the Eleventh Circuit noted that the plain language of

Rule 41(a)(1) contemplates dismissing an "action." Id. "There is

no mention in the Rule of the option to stipulate dismissal of a

portion of a plaintiff's lawsuit — e.g., a particular claim — while

leaving a different part of the lawsuit pending before the trial

court."   Id. (emphasis in original).      A stipulation of dismissal

may be used, however, to dismiss an entire action against a

particular defendant in a lawsuit.          Jackson v. Equifax Info.

Servs., LLC, No. CV 119-096, 2020 WL 476698, at *1-2 (S.D. Ga.

Jan. 29, 2020).

     To the extent the stipulation of partial dismissal sought

dismissal of all claims against Defendants Charlie Norwood              VA

Medical Center and John Does, the dismissal was effective at the

time of filing.    Because the stipulation of partial dismissal also

sought dismissal of some, but not all, claims against Defendant

Secretary of the     Department of Veteran Affairs, Robert Wilkie

("Wilkie"), the stipulation of partial dismissal was improper as

to those claims.   Accordingly, the stipulation of partial dismissal
       Case 1:19-cv-00186-JRH-BKE Document 30 Filed 09/08/20 Page 3 of 5



terminated Defendants Charlie Norwood VA Medical Center and John

Does, but the claims against Defendant Wilkie survived.



        II. MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT


       Possibly recognizing the stipulation of partial dismissal's

failure to achieve all of her desired goals, Plaintiff filed her

motion for leave to file her second amended complaint.              (Doc. 29.)

Because the motion falls outside the time period for Plaintiff to

amend her complaint as a matter of course, see Fed. R. Civ. P.

15(a)(1), Plaintiff may amend her complaint ''only with the opposing

party's written consent or the court's leave."                 Id. 15(a)(2).

Plaintiff apparently contends that the consent motion for partial

dismissal, signed by all parties, is written consent that the

Defendants agree to the motion to amend.              (See Consent Partial

Dismissal, at 2; Mot. for Leave to File Second Am. Compl., Doc.

29, at 1.)      Moreover, Perry specifically contemplated the use of

Rule    15 to   dismiss   less than   all   claims   when   Rule   41(a)(1)   is

inapplicable.      Perry, 891 F.3d at 958.       The Court finds no reason

to deny Plaintiff s motion for leave to file her second amended

complaint under Rule 15(a)(2)



1 Plaintiff failed to acknowledge Rule 16's applicability to the present motion.
In the Eleventh Circuit, when a "motion to amend [i]s filed after the scheduling
order's deadline, [the moving party] must first demonstrate good cause under
Rule 16(b) before [the court] will consider whether amendment is proper under
Rule 15(a)." Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998).
The Scheduling Order's deadline to amend expired May 22, 2020.       (Scheduling
Order, Doc. 17.)   Despite Plaintiff's lack of attention to Rule 16(b), in light
        Case 1:19-cv-00186-JRH-BKE Document 30 Filed 09/08/20 Page 4 of 5



                III. DEFENDANTS' PARTIAL MOTION TO DISMISS


        Finally, the Court addresses Defendants' partial motion to

dismiss.        ''It    is    well-established   that    an   amended     complaint

super[s]edes       an    original    complaint     and   renders    the    original

complaint without legal effect."            Renal Treatment Ctrs.—Mid-Atl.,

Inc.     V.   Franklin       Chevrolet-Cadillac-Pontiac-GMC,       No.    608CV087,

2009 WL 995564, at *1 (S.D. Ga. Apr. 13, 2009) (quoting In re

Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005)) (citing Fritz v. Standard Sec. Life Ins. Co. of

N. Y., 676 F.2d 1356, 1358 (11th Cir. 1982)); accord Malowney v.

Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.l (11th Cir.

1999) ("An amended complaint supersedes an original complaint.").

Because       Defendants'       partial   motion    to    dismiss    applies     to

Plaintiff's first amended complaint, the superseding complaint

moots Defendants' partial motion to dismiss.




                                   IV. CONCLUSION


        For the aforementioned reasons, IT IS HEREBY ORDERED that

Plaintiff s motion for leave to file her second amended complaint

(Doc. 29) is GRANTED and Defendants' partial motion to dismiss

(Doc. 25) is DENIED AS MOOT.              Plaintiff shall FILE her second

amended complaint as a stand-alone entry on the docket within seven



of Defendants' reported consent and Perry, the Court finds good cause to amend
here.
     Case 1:19-cv-00186-JRH-BKE Document 30 Filed 09/08/20 Page 5 of 5



(7) days of the date of this Order.             The Clerk is DIRECTED to

terminate    Defendants Charlie Norwood VA Medical Center and John

Does as parties to this action.^

     ORDER    ENTERED    at   Augusta,    Georgia,    this            day    of

September, 2020.


                                    J. RA^mMT^HALL, CfilEF JUDGE
                                    UNITED s/aTES DISTRICT COURT
                                               DISTRICT OF GEORGIA




2 The Docket currently reflects "Secretary of the Department of Veteran Affairs"
and "Robert Wilkie" as separate defendants. Robert Wilkie is the Secretary of
the Department of Veteran Affairs. Accordingly, the Clerk is FURTHER DIRECTED
to CONSOLIDATE Secretary of the Department of Veteran Affairs and Robert Wilkie
as one defendant.
